DETAILED ACTION
This communication is in response to Application No. 16/192,468 originally filed 11/15/2018. The Request for Continued Examination and Amendment presented on 03/29/2021 which provides amendments to claims 1 and 14 and cancels claims 2-3, 5, 7-10 is hereby acknowledged. Currently claims 1, 4, 6, and 11-14 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Claim Rejections - 35 USC § 112 1st Paragraph
The claims were previously rejected for failing to comply with the written description. The office thanks the applicant for addressing these concerns as the claims have been amended to overcome this rejection and consequently the previous rejection is now hereby withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/29/2021, with respect to the rejection(s) of claim(s) 1, 4, 6, and 11-14 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Allowable Subject Matter
Claim 1 is allowed.
	Further depending claims are allowed based on their dependence from an allowed base claim.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record Jung U.S. Patent Application Publication No. 2015/0220181 does not fairly suggest either alone or in combination with any other prior art of record the now recited features, as a whole, of independent claim 1 “dummy patterns having a metal mesh, wherein the touch electrodes are insulated from the dummy patterns, and the metal mesh of each of the touch electrodes comprises a plurality of closed patterns; and each of the dummy patterns comprises a plurality of dummy sub-patterns, the plurality of dummy sub-patterns are insulated from each other, and the metal mesh of each of the plurality of dummy sub-patterns is provided with one to three closed patterns and at least one disconnected pattern; wherein the metal mesh of each of the plurality of dummy sub-patterns comprises the same number of closed patterns; wherein the metal mesh is disconnected at edges of each of the plurality of dummy sub-patterns; wherein the conductive layer comprises a first conductive layer located at a light incident side of the touch screen, and a second conductive layer located at a light emitting side of the touch screen; wherein an orthographic projection of the metal mesh of the first conductive layer and an orthographic projection of the metal mesh of the second conductive layer onto the base substrate are offset from each other; wherein orthographic projections of mesh points of the metal mesh of the first conductive layer and orthographic projections of mesh points of the metal mesh of the second conductive layer onto the base substrate are offset from each other; wherein the metal mesh of the first conductive layer and the metal mesh of the second conductive layer are in the same shape, and of the same size, wherein the orthographic projections of the mesh points of the metal mesh of the first conductive laver are arranged at corresponding centers of the orthographic projections of the mesh points of the metal mesh of the second conductive layer.”. It is therefore respectfully submitted the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Michael J Jansen II/           Primary Examiner, Art Unit 2626